Citation Nr: 0814251	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Entitlement to service connection for thoracolumbar spine 
disorder.

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran appeared and testified at a videoconference 
hearing in October 2007 before the undersigned Acting 
Veterans Law Judge.  A written transcript of the hearing 
testimony is included in the record.  

The issues of service connection for a thoracolumbar spine 
disorder, schizophrenia (reopened claim), and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A November 1995 rating decision denied service connection 
for schizophrenia, finding that the evidence did not 
demonstrate an in-service disease or injury; notice of this 
decision was issued on November 27, 1995; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the November 1995 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence does not demonstrate that 
the veteran has a current cervical spine disability, related 
to his military service or otherwise.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision to deny service 
connection for schizophrenia became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the RO's November 1995 rating 
decision is new and material, and the claim for service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

3.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in November 2005 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Such notice was provided to the veteran 
in the November 2005 letter.  Moreover, in this case, because 
the claim for service connection for schizophrenia has been 
reopened, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was supplied with notice of disability ratings and 
effective dates by way of a letter attached to the April 2007 
statement of the case.  While this notice was not followed by 
a readjudication of the veteran's claim, because the service 
connection claim for a cervical spine disorder is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, and private medical treatment 
records have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claim for service connection for a cervical 
spine disorder.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must obtain a medical examination or 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  The 
record does not contain any evidence demonstrating a current 
cervical spine disability.  Further, the veteran testified in 
October 2007 that he had never been diagnosed with a neck 
problem.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The only service medical records available are the veteran's 
enlistment and separation examinations, as well as the 
accompanying reports of medical history.  The June 1972 
separation examination includes a summary of the veteran's 
significant in-service medical history; this summary does not 
include any complaints, treatment, or diagnosis of a cervical 
spine or neck disorder.  Further, upon separation, the 
veteran's spine was evaluated as normal.  

The post-service medical evidence of record is absent any 
complaints, treatment, or diagnoses of a cervical spine 
disorder.  The absence of treatment records suggesting 
complaints or findings of neck pain after service is 
probative evidence that the veteran has not experienced 
continuous symptoms required to establish service connection.  
Further, the veteran testified that he has never been 
diagnosed with a neck problem.  Therefore, the competent 
medical evidence demonstrates that the veteran does not have 
a current cervical spine disability.  In the absence of such 
a current diagnosis of disability, his claim for service 
connection for a cervical spine disorder cannot be granted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a cervical spine disorder, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

New and Material Evidence to Reopen Service Connection for 
Schizophrenia

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a December 1984 rating decision, the RO 
denied the veteran's claim for service connection for 
schizophrenia on the basis that the veteran's service medical 
records did not demonstrate that the veteran suffered from a 
mental disorder in service.  The veteran's claim for service 
connection for schizophrenia was again denied in June 1986.  

The veteran sought to reopen the claim in November 1994, but, 
by a November 1995 rating decision, the RO denied the claim 
to reopen, finding that new and material evidence had not 
been received that related to an in-service disease or 
injury.  Notice of this decision was issued on November 27, 
1995.  Because the veteran did not submit a notice of 
disagreement with the November 1995 rating decision within 
one year of issuance of notice of the decision, the November 
1995 rating decision refusing to reopen the claim service 
connection for schizophrenia became "final" under 38 U.S.C.A. 
§ 7105(c).  See also 38 C.F.R. § 20.1103.  The November 1995 
rating decision is the most recent final decision on this 
issue.

In October 2005, the veteran again requested reopening of 
service connection for schizophrenia.  The May 2006 rating 
decision on appeal found that new and material evidence had 
not been received, and denied reopening of service connection 
for schizophrenia.  The veteran appealed this decision.  The 
question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the November 1995 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed November 1995 rating 
decision is new and relates to the question of an in-service 
disease or injury.  The veteran testified at his October 2007 
personal hearing that his service medical records were lost 
for a significant period of time, and were discovered in the 
1990s.  It is unclear if the service medical records were of 
record at the time of the November 1995 rating decision; 
while the majority of the veteran's service medical records 
are not associated with the file, the veteran's separation 
and enlistment examinations are currently of record.  

The veteran's separation examination indicates that the 
veteran was treated for nervousness in 1970.  The Board finds 
that this additional evidence relates to the issue of an in-
service disease or injury, and raises a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claim for service connection for schizophrenia, and 
the claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a). 


ORDER

Service connection for a cervical spine disorder is denied.

New and material evidence has been received, and the claim 
for service connection for schizophrenia is reopened, and is 
granted to this extent only.


REMAND

The veteran contends that his current thoracolumbar spine 
disorder began in service.  As noted, the veteran's complete 
service medical records are not available for review; 
however, the veteran's spine was evaluated as normal upon 
separation, and the veteran denied ever having recurrent back 
pain in the June 1972 report of medical history.

The veteran testified that he injured his back in service 
while loading survival equipment into aircraft.  The veteran 
testified that he sought treatment for back pain "a couple 
of times" in 1970 and 1971.  The veteran further testified 
that, after his release from active duty, he sought treatment 
for back pain from a private physician; the veteran indicated 
that these records are unavailable due to the physician's 
death.

A June 2005 VA radiology report reveals that the veteran has 
degenerative changes of the lumbosacral spine at the L5-S1 
facets.  

Given the preceding evidence, and especially in light of the 
incomplete service medical records, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran has 
testified that he suffered from recurrent back pain in 
service; and (3) the evidence indicates that the claimed 
disability may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

The veteran also contends that he suffers from schizophrenia 
and depression, both of which are related to his in-service 
difficulties with nervousness.

The veteran's June 1972 separation examination documents 
treatment for nervousness "due to job tension" in 1970.  
The veteran was determined to be psychiatrically normal upon 
separation.  In the accompanying report of medical history, 
the veteran reported experiencing nervous trouble.  The 
veteran testified at the October 2007 personal hearing that, 
while in service, he started hearing voices and feeling like 
people were plotting against him.

The veteran testified at the October 2007 personal hearing 
that he was diagnosed with schizophrenia in 1977 or 1978.  
The earliest evidence of post-service psychiatric treatment 
is a November 1984 VA hospital record, which mentions a 
previous psychiatric hospitalization three years prior.  The 
November 1984 record contains a diagnosis of paranoid 
schizophrenia.  Recent VA treatment records demonstrate the 
veteran has continued to obtain treatment for schizophrenia. 

Accordingly, it appears that a VA examination for the purpose 
of a nexus opinion is necessary because (1) the record 
contains competent evidence related to currently diagnosed 
schizophrenia; (2) the veteran has testified that he suffered 
from nervousness, paranoia, and auditory hallucinations in 
service; and (3) the evidence indicates that the claimed 
disability may be associated with the in-service episode of 
nervousness.  See McClendon, 20 Vet. App. 79.  

Post-service treatment records do not reveal a diagnosis of 
depression; however, these records do reveal that the veteran 
complained of depression on multiple occasions.  It is 
unclear whether the veteran's self-reported depression is 
separate from his diagnosed schizophrenia, or whether it is a 
manifestation of that disease.  Therefore, a VA psychiatric 
examination should be conducted, because there is 
(1) competent evidence of recurrent symptoms of depression, 
(2) competent evidence of an episode of nervousness in 
service, and (3) an indication that the veteran's symptoms of 
depression may be related to the in-service episode of 
nervousness.  Id.  
 
Accordingly, the issues of service connection for 
thoracolumbar spine disorder and service connection for a 
psychiatric disorder (schizophrenia and depression) are 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of the thoracolumbar spine.  
Ask the examiner to review the claims file 
in conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current diagnosis 
involving the back, degenerative changes 
of the lumbosacral spine, was initially 
manifested during, or was otherwise 
related, to service.

2.  Schedule the veteran for a VA 
psychiatric examination that includes for 
schizophrenia and depression.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the veteran's 
documented medical history.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently diagnosed 
present  acquired psychiatric disorders.  
The examiner should provide opinions as to 
whether A) the veteran's current diagnosis 
of schizophrenia is at least as likely as 
not (50 percent probability or greater) 
related to service, and B) any currently 
diagnosed depression is at least as likely 
as not (50 percent probability or greater) 
related to service.   

3.  Then, readjudicate the claims of 
service connection for a thoracolumbar 
spine disorder and service connection for 
a psychiatric disorder (schizophrenia and 
depression).  If the determination remains 
unfavorable to the veteran, issue a 
Supplemental Statement of the Case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is encouraged to appear for the requested examinations, and 
is advised that failure to appear and participate in any 
scheduled VA examination may result in denial of the claim.  
38 C.F.R. § 3.655 (2007). 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


